Citation Nr: 0010280	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-17 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for poliomyelitis.

2.  Entitlement to a rating in excess of 10 percent for 
hepatitis with dysthymia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1978 to 
March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
hepatitis, and assigned a noncompensable rating effective 
October 24, 1997; and a May 1998 rating decision which denied 
service connection for poliomyelitis, and granted a 10 
percent rating for hepatitis with dysthymia effective October 
24, 1997.  

The issue of entitlement to a rating in excess of 10 percent 
for hepatitis with dysthymia will be addressed in the Remand 
portion of this decision.  


FINDING OF FACT

Certain medical evidence of record indicates that the 
veteran's preexisting poliomyelitis was aggravated by 
military service.   


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for poliomyelitis.  38 U.S.C.A. § 5107(a) (West 
1991).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that upon enlistment 
examination in December 1978, it was noted that the veteran 
had paralytic polio at age five, which affected her right 
lower extremity.  She recovered with good results, and there 
was no residual atrophy.  She was seen in January 1980, for 
complaints of pain in her left leg due to the long marches.  
She indicated that the long marches caused pain in the left 
lower extremity and easy fatigue in the right lower 
extremity.  It was noted that she had a past history of 
polio.  Physical therapy was recommended.  Upon discharge 
examination in February 1981, no clinical abnormalities 
related to the polio were indicated.  At the time of the 
examination, the veteran was pregnant.  

In a September 1998 letter, Julie A. Jordan, a chiropractic 
physician, related that she had treated the veteran for 
musculoskeletal problems for the past several years.  She had 
never examined the veteran prior to her military service.  
However, Dr. Jordan opined that the physical stresses placed 
on the veteran's bone structure and weakened muscles had an 
adverse effect, and that her body had "worsened due to the 
increase load and stress of duty and training."

In a March 2000 Written Brief Presentation, the veteran's 
representative asserted that the veteran's claim for service 
connection for poliomyelitis was well-grounded, and requested 
that the case be remanded to the RO to obtain outstanding 
medical records, and to schedule another medical examination.  

II.  Analysis

The threshold question to be addressed, in any claim, is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If she has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  Although the claim need 
not be conclusive, the statute [38 U.S.C.A. §5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. § 1131 (West 1991).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  See also 
Rose v. West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999); Paulson v. Brown, 
7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service or peacetime service after December 
31, 1946.  Aggravation may not be conceded, however, where 
the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b) (1999).  See Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997).  

Based upon a review of the evidence, the Board finds, on a 
preliminary basis, that the veteran's claim for service 
connection for poliomyelitis is plausible.  The record 
indicates that she had poliomyelitis prior to her military 
service, and that she has musculoskeletal problems now.  A 
medical statement from the veteran's chiropractic physician 
indicated that the physical training required by the military 
aggravated the veteran's bone structures and weakened 
muscles.  Therefore, the Board finds that the veteran has 
submitted a well-grounded claim for service connection for 
poliomyelitis based on aggravation.  See Caluza, supra.  


ORDER

To the extent that the veteran's claim of service connection 
for poliomyelitis is well grounded, thereby giving rise to a 
duty to assist in its development, the appeal is granted.  


REMAND

For the reasons briefly set forth above, the Board has found 
the veteran's claim for service connection for poliomyelitis 
to be well grounded.  However, the evidence of record is 
currently insufficient upon which to grant or deny the 
benefit sought.  In particular, the Board points out that Dr. 
Jordan indicated that she had not examined the veteran at the 
time of her military service, and she did not review any of 
the veteran's service medical records.  Furthermore, the 
statement did not attribute the veteran's "weakened bone 
structure and muscles" to the preexisting poliomyelitis.  In 
fact, she did not mention the condition at all.  Accordingly, 
the Board finds that another medical opinion is necessary.  

In addition, the Board also finds that the current medical 
evidence pertaining to the veteran's hepatitis is inadequate 
upon which to rate the disability.  Therefore, a thorough 
examination should be obtained.  

Finally, in a March 1998 statement, the veteran's local 
representative indicated that the veteran wished to present 
testimony at a personal hearing before a hearing officer at 
the RO.  There is no indication in the record that this 
request was withdrawn.  Nevertheless, it does not appear that 
the veteran was ever scheduled for the hearing.  Accordingly, 
the case must be returned to the RO to correct this 
procedural error.  See 38 C.F.R. § 3.103(c) (1999).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain copies of any recent 
records of VA or non-VA treatment for 
poliomyelitis, and hepatitis with dysthymia, that 
have not already been associated with the 
veteran's claims file.  

2.  The veteran should be scheduled for a VA 
examination with a physician familiar with liver 
diseases and a separate examination with a 
specialist familiar with polio.  Before 
evaluating the veteran, the examiners should 
review the claims folder, including the service 
medical records, which should be provided to them 
prior to the examinations.  After the 
examinations (which should include all 
serological or other tests deemed indicated by 
the examiners) and a review of the record, the 
examiners should provide written responses, to 
the extent feasible, to the following questions:  


Liver examination:

(a)  Does the veteran currently have liver 
damage as a result of the hepatitis she 
experienced in service?  If yes, would the 
damage be considered minimal, moderate, or 
marked?  

(b)  Does the veteran experience 
gastrointestinal symptoms, fatigue, and/or 
mental depression as a result of any liver 
damage associated with the hepatitis?  Are 
dietary restrictions or other therapeutic 
measures necessary?  Is the veteran's 
currently diagnosed dysthymia a symptom of 
the hepatitis, or would it be considered a 
separate clinical entity?  

Polio examination:

(a)  Is it at least as likely as not that 
the veteran's preexisting poliomyelitis 
increased in severity during her military 
service?  If so, is it indisputable that 
any increase was due to the natural 
progress of the disease?

(b)  Is it at least as likely as not that 
the veteran's current musculoskeletal 
complaints are related to an aggravation of 
her poliomyelitis in service?

The examination reports should reflect review of 
all pertinent material in the claims folder and 
include a complete rationale for all opinions 
expressed.  It is imperative that the polio 
examiner preface his/her answer with any 
underlined phrase indicating the VA's standard of 
proof.

3.  The RO should schedule the veteran for a 
personal hearing before a hearing officer at 
the local office, and the veteran and her 
representative should be notified of the date 
and time of such hearing.  

4.  After the above development has been 
accomplished, the RO should readjudicate the 
veteran's claims for service connection for 
poliomyelitis and entitlement to a rating in 
excess of 10 percent for hepatitis with 
dysthymia.  If either determination remains 
adverse to the veteran, she and her 
representative should be furnished a 
Supplemental Statement of the Case, and given 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, she is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



- 10 -


